Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KENNETH DUSTIN LANE,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00049-CR

Appeal from the

199th District Court

of Collin County, Texas

(TC# 199-81431-03)




O P I N I O N

           Appellant entered a guilty plea to the offense of possession of a controlled
substance, namely: cocaine, in the amount of less than one gram.  Pursuant to a plea
bargain, the court assessed punishment at eighteen months in the State Jail Division of the
Texas Department of Criminal Justice and a $1,000 fine.  Because Appellant has no right
to appeal, we dismiss.
           The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  Furthermore, the trial court indicated in its certification
that Appellant had waived his right to appeal and the trial records confirm this waiver. 
The trial court’s certification is included in the record on appeal.  See Tex. R. App. P.
25.2(d).
           Accordingly, we dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)